order issued january 3 2013
                         *




                                            In The
                                 Quurt tif           ipah
                       .Fi1t1! iitrict uf                  at 1at1a
                                     No. 05-12-0171 7-CV


                             IN RE PERRY LEWIS SI/IART, Relator


                Original Proceeding from the 203rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 1256097


                                        ORDER
                         l3elorc Justices ONeill. Francis. and Murphy

       Baseclon the Court’s opinion of this date, we DENY relatofs petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                     MARY MURPHY                    J
                                                     JUSTICE